Citation Nr: 1700469	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-42 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a mental health disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a nose disability with respiratory problems and deformity.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to December 1952.  He was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed for the Veteran's claims.  First, the Veteran has reported an in-service stressor related to his combat experiences in service, but the May 2016 examiner found that he did not have the symptoms to meet the criteria for PTSD or other mental health diagnosis.  The May 2016 examiner noted that the Veteran had filed for Social Security benefits based on mental health.  The AOJ should obtain any records from the Social Security Administration as they might aid in proving a current mental health disability.  Additionally, Dr. NAO discussed symptoms including nightmares, flashbacks, and periods of depression but did not provide a clinical diagnosis.  The AOJ should attempt to obtain any treatment records from Dr. NAO.

Next for the nose claim, the Veteran reported an in-service injury where he was shot in the head while wearing protective gear, fell, lost consciousness, and broke his nose.  See December 2012 letter from Dr. NAO, September 2012 VA treatment.  The Veteran's service records, except his DD 214 and separation examination, were destroyed in a fire at the records repository, so there is no evidence of treatment for a nose fracture.  See October 2012 record response.  However, the December 1953 separation examination notes a well-healed scar in the middle of the forehead; the origins of the scar are not discussed.  In her letter, Dr. NAO wrote that the Veteran had respiratory difficulty through the right side of his nose and deformity since the time of service.  There is very little evidence of in-service activities, but based on the Veteran's statement of injury and Dr. NAO's letter, the evidence suggests a possible connection to service.  A VA examination is needed to determine if the Veteran has current nasal and/or respiratory disability related to the reported injury in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Obtain and associate with the claims file the Veteran's records from the Social Security Administration.  Requests for federal records should continue until the records are found or deemed unavailable.

3. Request that the Veteran complete a waiver for records from Dr. NAO (December 2012 letter).  Once the waiver is complete, make all reasonable efforts to obtain treatment records from Dr. NAO.  Document efforts.

4. After completing the above, schedule the Veteran for an examination for his nose and respiratory claim.  The examiner should record the subjective and objective evidence, review the claims file, and address the following:

a. Does the Veteran have a current nasal disability to include deformity and respiratory problems?

b. If so, is the disability(ies) at least as likely as not related to his report of injury and nose fracture in service?

Please note that service treatment records have been destroyed and the Veteran reports an in-service injury where he took a gunshot to the head while wearing protective gear, lost consciousness, fell, and broke his nose.  The separation examination notes a mid-forehead scar but does not discuss the scar's origin.  

Consider all relevant lay and medical evidence and provide rationale for conclusions.  If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

5. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




